Exhibit 10.12

  

[logo.jpg]

 



    KOMATSU FINANCIAL     One Continental Towers     1701 West Golf Road    
Suite 300     Rolling Meadows, IL  60008

 

TRANSFER OF EQUITY AND ASSUMPTION AGREEMENT

 

777-0140059-007 (Original Contract Number)

 

KNOW ALL MEN BY THESE PRESENTS, That whereas on the 1st day of December 2016,
CALX MINERALS, LLC party of the first part (hereinafter called Original
Purchaser) did purchase the following described property, to wit:

 

(1) WA470-7 S/N A47161

 

From POWER MOTIVE CORPORATION (hereinafter referred to as “Distributor”) under a
certain installment sales contract dated the aforesaid date of sale; and whereas
said contract was purchased by Komatsu Financial Limited Partnership, party of
the second part (hereinafter called “KF”), from said Distributor and whereas by
virtue of said purchase and assignment KF is now the owner and holder of the
above described contract. The Original Purchaser has advised KF that the
Original Purchaser desires to sell to RMR INDUSTRIALS, INC. party of the third
part (hereinafter called the “Transferee”), and that the Transferee desires to
purchase from the Original Purchaser, the Original Purchaser’s interest in the
above-described property but the Original Purchaser is prohibited by the
aforesaid contract from selling or otherwise disposing of such property without
the written consent of the holder of such contract. The Original Purchaser has
requested KF to consent to the sale of the above-described property by the
Original Purchaser to the Transferee. KF has expressed its willingness to give
its written consent to such disposition provided the Original Purchaser and the
Transferee execute and deliver this Agreement, and the Distributor and all
guarantors of the obligations provided in the above-described contract consent
to such disposition.

 

Now Therefore, said Original Purchaser does hereby sell, transfer and assign all
its right, title and interest in the above-described property to Transferee,
subject to the terms of the above-described contract and in furtherance of said
transfer with the consent of KF, the Original Purchaser hereby consents to the
substitution of the Transferee as the insured under any insurance presently in
force covering all interests in the property under the aforesaid contract.

 

In consideration of said transfer, the Transferee agrees to assume all
obligations and abide by all covenants, terms and provisions embodied in the
aforesaid contract, and any document evidencing an extension thereof, and by all
others covenants, terms and provisions of any documents or instruments executed
in connection with the foregoing as if the Transferee were the Original
Purchaser of the above-described property, and grants KF a security interest in
the above-described property together with all present and future repairs,
accessions, attachments, and accessories to such property and replacements,
substitutions, and all proceeds thereof.

 

The Original Purchaser agrees that notwithstanding the aforementioned transfer,
the Original Purchaser is in no way relieved from the obligations set forth in
the aforesaid contract and related documents and instruments, but is and shall
continue to be firmly bound. It is further understood and agreed that the
liability of the Original Purchaser shall not be affected by any indulgence,
compromise, settlement, extension, or variation of terms effected by or with the
Transferee, any guarantor of the obligations of the Original Purchaser under the
aforesaid contract or any other person interested by operation of law or
otherwise or by any election of remedies by KF or by any other action or
inaction by KF. The Original Purchaser and the Transferee agree that the
liability of the Original Purchaser and the Transferee under the aforesaid
contract and related documents and instruments shall be joint and several.
Notices of non-payment and non-performance, notices of amount of indebtedness
outstanding at any time, protests, demands and prosecution of collection,
foreclosure and possessory remedies and the right to remove any legal action
from the court originally acquiring jurisdiction, are hereby expressly waived.

 

The Transferee represents and warrants that any parties holding security
interests in the above-described property pursuant to security agreements
covering after-acquired property of the Transferee have executed written waivers
of their security interests therein and that the Transferee has filed all tax
returns required to be filed by it and is not in default in the payment of any
taxes levied or assessed against it or any of its assets.

 

Each of the Original Purchaser and the Transferee shall, at its cost and
expense, upon request of KF, duly execute and deliver, or cause to be duly
executed and delivered, to KF such further instruments, including without
limitation, financing statements, as may be necessary or proper in the opinion
of KF to carry out more effectively the provisions and purpose of this
Agreement.

 

The Transferee covenants that the above-described property shall be located at
9301 Wilshire Blvd, Suite 312, Beverly Hills, CA 90210 and shall not be removed
from such location without the prior written consent of KF.

 

  

 

 

The present unpaid balance under said contract is $335,471.45, payable at the
office of Komatsu Financial Limited Partnership at 1701 W. Golf Rd., Suite 300
Rolling Meadows, IL 60008, in 53 installments of $6,329.65 each, commencing
11/25/16, and on the same day of each successive month thereafter, or as
indicated in space below, with interest at 1.99% percent from date until
maturity. After maturity each installment shall bear charges at the highest rate
permitted by law, but not to exceed 1½% per month.

 

(TRANSFEREE HEREWITH ACKNOWLEDGES RECEIPT OF A TRUE AND EXACT COPY OF THE
AFORESAID INSTALLMENT SALES CONTRACT EXECUTED BETWEEN ORIGINAL PURCHASER AND
DISTRIBUTOR COVERING THE ABOVE DESCRIBED PROPERTY.)

 

WITNESS the hands and seals of the parties on the 1st day of December 2016

 



      Sign In Ink       CALX MINERALS, LLC     3891 S. NARCISSUS WAY   Denver,
CO 80237 (Party of the First Part - ORIGINAL PURCHASER)         (Street)  
(Town) (State) (Zip Code)                     /s/ John Skadow CFO              
  (Title)                                     (Party of the First Part -
CO-PURCHASER)                                                           (Title)
                RMR INDUSTRIALS, INC.     9301 Wilshire Blvd, Suite 312  
Beverly Hills, CA 90210 (Party of the Third Part - TRANSFEREE)         (Street)
(Town) (State) (Zip Code)                     /s/ Michael Okada CFO            
    (Title)                                     (Party of the Third Part -
CO-TRANSFEREE)         (Street) (Town) (State) (Zip Code)                      
                  (Title)                



 



Guarantor: NA       Guarantor:                       Name       Name            
          Address       Address                                                
          X     X         Signature Date     Signature     Date                
                Witness:       Witness:                       Name       Name  
                    Address       Address      

 

Upon the express agreement that the Original Purchaser remain liable on the
aforesaid contract and the related documents and instruments, that the
Transferee assume the obligations on the foregoing, and that all guarantors of
such obligations remain liable on their respective guaranties, we hereby consent
to the transfer by the Original Purchaser to the Transferee of all its right,
title and interest in and to the above-described property.

 

Komatsu Financial Limited Partnership           By  /s/ Nico Sich   Finance
Representative       (Party of the Second Part)   (Title)

 



  

 

